DENIED and Opinion Filed March 25, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01566-CV

                       IN RE MICHAEL RAMBERANSINGH, Relator

                  Original Proceeding from the 380th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-54515-2010

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Stoddart
                                     Opinion by Justice Myers
       This petition for writ of mandamus arises from a long-running suit affecting the parent-

child relationship. While various proceedings to enforce the trial court’s prior orders were

pending, relator, who is the father of the child, filed a timely motion to transfer venue of this case

to Denton County, Texas pursuant to section 155.201(b) of the Texas Family Code. Before the

trial court heard and granted the motion to transfer venue, it ordered a warrant for the father’s

arrest issued based on the trial court’s conclusion the mother had established a prima facie case

that the father had violated the terms and conditions of community supervision with regard to the

trial court’s earlier order suspending commitment on a judgment of criminal contempt. The trial

court also ordered a writ of capias issued with respect to a new motion for enforcement brought

by the mother.

       On December 12, 2014, the trial court granted the motion to transfer venue and ordered

the case transferred to Denton County. The father appeared at the December 12, 2014 hearing,
was arrested, taken into custody and released on bond pending a December 16, 2014 hearing on

the mother’s motions. 1 The Denton County Clerk received the transfer from Collin County on

December 31, 2014, assigned the case a cause number and advised the parties it had received the

transfer by letter dated January 6, 2015. In his petition for writ of mandamus the father requests

that the Court order the trial court to vacate its arrest warrant and capias, order the father’s bond

released, stay all further proceedings in the trial court and order the matter promptly transferred

to Denton County, Texas. We deny the relief requested.

          The request that the Court stay proceedings in the Collin County court and order the case

transferred to Denton County is moot because the transfer has been completed. In re Kellogg

Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes

moot if a controversy ceases to exist between the parties at any stage of the legal proceedings.”);

State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (orig. proceeding) (stating that for

controversy to be justiciable, there must be a real controversy between the parties that will be

actually resolved by the judicial relief sought). We will not issue mandamus if it would be

useless or unavailing. Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig.

proceeding).

          We also cannot grant the other relief relator seeks. The Collin County court no longer

has jurisdiction to proceed in this case even to vacate its prior orders. After a case is transferred,

“the transferring court does not retain jurisdiction of the child who is subject of the suit, nor does

it have jurisdiction to enforce its order for a violation occurring before or after the transfer of

jurisdiction.” TEX. FAM. CODE ANN. § 155.206(d) (West 2014). The transferring court loses

jurisdiction when the transferee court dockets the case. Bigham v. Dempster, 901 S.W.2d 424,

431 (Tex. 1995) (orig. proceeding). “The rule is that the case is docketed when the court to

   1
       By order dated December 15, 2014 this Court stayed the hearing pending determination of this petition for writ of mandamus.



                                                                    –2–
which it is transferred has received a certified copy of the transfer order and asserts jurisdiction,

or when all files have been transferred, whichever occurs first.” Id. at 430. We cannot order the

trial court to do what the trial court itself has no jurisdiction to do, In re Dozier, No. 07-10-

0344-CV, 2010 WL 3810016, at *1 (Tex. App.—Amarillo Sept. 30, 2010, orig. proceeding), and

we presume the trial court will not act outside of its jurisdiction. To the degree relator wishes

relief from the arrest warrant or capias, he must seek it from the court in Denton County to which

the case has been transferred.

       We deny the petition.




                                                      /Lana Myers/
141566F.P05                                           LANA MYERS
                                                      JUSTICE




                                                –3–